Citation Nr: 1604238	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal was remanded by the Board in December 2010, September 2012, June 2013, and December 2013 for evidentiary development.  For reasons discussed below, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hypertension was not manifest in service or within one year of separation, and is otherwise unrelated to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the duty to notify was satisfied by a May 2008 letter sent to the Veteran prior to adjudication by the RO, and by a July 2008 letter notifying the Veteran of the RO's rating decision.  The issue on appeal was last adjudicated in October 2015, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  The Board acknowledges that the Veteran claims to have been treated for hypertension at the United States Naval Hospital in Guam (Hospital) as early as 1992.  In this regard, the Board directed the AOJ in its December 2013 remand to obtain all available records pertaining to the Veteran from that facility, beginning on January 1, 1992.  The AOJ subsequently contacted the Hospital and requested these records.  In June 2015, the AOJ was advised that records predating 1994 could not be located and are therefore unavailable for review.  The AOJ notified the Veteran of the unavailability of these records in June 2015.  The Board finds that the requirements of 38 C.F.R. § 3.159(c) have been met.

In addition, VA has afforded the Veteran numerous medical examinations in connection with his claim for hypertension, and the reports from these examinations, considered collectively, contain thorough and detailed findings which include consideration of the Veteran's service treatment records, medical history, and lay statements.  The most recent medical opinion, dated in October 2015, reflects a consideration of all pertinent records as well as updated post-service records obtained as a result of the Board's December 2013 remand.  As such, the examination report and resulting opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

In his March 2008 claim, the Veteran averred that his current hypertension "is a condition that did not manifest itself (that is, did not show up or have its onset) during service, but is presumed to have started, or be connected to something that happened, during service by virtue of a statute or VA regulation."  He has since broadly alleged that his hypertension manifested in service or shortly thereafter.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

As with all claims for disability compensation, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Upon review, the Board finds that the preponderance of the evidence is against the claim for service connection, as there is no credible evidence of a link between the Veteran's current hypertension and his service.

A review of the Veteran's service treatment records reveals largely normal blood pressure recordings with isolated instances of elevated blood pressure.  At entrance into active duty, no abnormal heart symptoms were noted, and the Veteran's blood pressure was 130/80.  In June 1976, he reported some pain or pressure in his chest, but denied any heart trouble or problems with high or low blood pressure.  On physical examination, his blood pressure was 120/82.  Testing in August and November 1977 revealed blood pressure recordings of 120/80 and 128/94, respectively, with no indication of hypertension.

On December 8, 1980, an electrocardiographic (EKG) record indicated a clinical impression of hypertension; however, upon testing the Veteran's blood pressure was 120/90 and the only explanation provided were notes that the results were "within normal limits" and that there was "no previous record to compare."  On December 10, 1980, the Veteran complained of chest pain, characterized as a throbbing pain in his left upper chest.  In three successive tests, his blood pressure was 118/70, 116/84, and 120/72.  The assessment was scapulocostopectoral syndrome; the prior impression of hypertension was not discussed.  Subsequent treatment notes dated in April 1981, November 1982, and February 1983 showed blood pressure recordings of 130/86, 122/72, and 118/78, respectively.

In a June 1984 report of medical history, the Veteran reported pain or pressure in his chest but denied any history of high or low blood pressure.  On examination, his blood pressure was 112/80, and his heart and vascular system were observed to be normal.  In March 1985, January 1987, and February 1990, his blood pressure was 120/84, 116/78, and 123/79, respectively.

In February 1989, the Veteran was treated for sore throat, stuffy nose, and fever.  At that time, his blood pressure was 140/90.  An impression of probable strep pharyngitis was noted.  At his separation examination, in May 1992, his heart and vascular system were normal, and his blood pressure was 118/78.  He reported that he "did not know" whether he had a history of high or low blood pressure.

Post-service medical records from Hospital reflect that in March 1994, while being treated for possible irritable bowel syndrome, the Veteran's blood pressure was 129/87.  In June 1995, he was treated for a cut on his hand; at that time, his blood pressure was 133/79.  May 1996 and August 1999 testing revealed blood pressure recordings of 145/76 and 140/90, respectively.  A positive history of hypertension was first noted in May 2000.  Since then, he has continued to receive treatment for hypertension.  Clinical notes beginning in 2006 show a diagnosis of systemic hypertension.

On VA examination in May 2011, the Veteran reported that he had had hypertension since service and had in fact been taking blood pressure medication while in service.  After reviewing the claims file, including in-service blood pressure recordings, the examiner provided a diagnosis of essential hypertension, which he indicated was first noted in the medical records in 2006.  The examiner opined that, "despite [the] December 1980 EKG history noting hypertension," "there is no evidence that [the] veteran had hypertension while in service."  With respect to the December 1980 impression, the examiner noted that the EKG results were normal and that there were no other references to hypertension in the service treatment records.  The examiner further stated that "all available BP measurements from 1972 to 1992 does not fulfill hypertension criteria."

On VA examination in November 2012, the Veteran reported that he was not diagnosed with hypertension in service and did not undergo any blood pressure monitoring other than routine sick calls; however, he stated that he was noted to have elevated blood pressure.  Post-discharge, he asserted that he had elevated blood pressure in 1993 and was started on blood pressure medications in 1994.  The examiner then provided a thorough review of the in-service blood pressure recordings.  With respect to the December 1980 EKG impression, the examiner noted that the Veteran was subsequently assessed for chest pain.  It was further noted that the Veteran was a smoker, and the assessment was scapulocostopectoral syndrome.  The examiner also discussed the February 1989 note revealing a blood pressure recording of 140/90, noting that the Veteran was seen for sore throat with fever.

The examiner opined that, "[i]n regards to the issue of whether the veteran's hypertension occurred during service, the answer is that there is no evidence that veteran had hypertension during service based on the available BP measurements in his STRs."  The examiner acknowledged the December 1980 EKG impression of hypertension, but stated that he had no explanation for this given the absence of records reflecting hypertension.  The examiner further stated:

As to the BP=140/90 noted on 2/22/89, review of medical literature notes that many things can elevate blood pressure such as tobacco use, caffeine, posture, diet, physical activity, fever, pain.  That is why one elevated blood pressure reading does not diagnose hypertension and a series of measurements at different times are required to make the diagnosis.  On 2/22/89, veteran was seen for sore throat, fever and he was also noted to be a smoker, so his mild blood pressure elevation that day is likely due to him being ill and not due to any chronic hypertensive condition.

As to whether the Veteran developed hypertension within one year of separation, the examiner opined that "there are no indications that veteran had any hypertension within one year of leaving service," but that, as there were no available records from this period, he was unable to answer without resorting to mere speculation.

In a July 2013 addendum, a different VA examiner reviewed the claims file and opined that "[t]here is no objective evidence consistent with a diagnosis of hypertension during military service."  The examiner explained that the Veteran's blood pressure results from service reflected "predominantly normal blood pressure recordings . . . with occasional isolated elevation of diastolic blood pressure preceded and followed by normal blood pressure recordings.  This includes a BP of 120/90 during routine EKG dated 12/8/80 with examiner clinical impression of hypertension based on diastolic blood pressure of 90."  The examiner noted that "[a] single one time elevation of diastolic blood pressure does not meet the diagnostic criteria for hypertension and the [December 1980] examiner should have reported elevated blood pressure recording without diagnosis of hypertension."  In addition, isolated elevated blood pressure readings can be "a normal reaction to stress, illness, exercise and diet."  Finally, the examiner clarified that although the Veteran "reported during his Separation Examination dated 5/11/92 not knowing whether he had a [history of] high or low blood pressure, this uncertainty is not diagnostic of hypertension.  Objectively the Separate Examination . . . reported normal blood pressure of 118/78" with no evidence that the Veteran was taking medication.

In October 2015, the AOJ obtained another VA medical opinion in order to consider additional records obtained from the Hospital dating from 1994.  Upon reviewing the claims file, the examiner noted that "hypertension requires a minimum of 2 elevated blood pressure recordings taken on the same day on a minimum of 3 separate days."  In light of this requirement, the examiner concluded, a review of the Veteran's service treatment records revealed no evidence of hypertension in service.  Although there were some "isolated elevated" blood pressure recordings in service, these were in the context of "normal BP recordings" and therefore had "no continuity to and therefore no relation to the veteran's currently diagnosed essential hypertension."  The examiner further explained that, although there were no blood pressure recordings of record from the one-year period following the Veteran's discharge, the most proximate blood pressure reading to his separation, on June 1995, was 133/79 and reflected normal blood pressure.  (The Board notes that a March 1994 blood pressure measurement of 129/87 is of record.  This finding is consistent with normal blood pressure.)

In sum, a review of the credible lay and medical evidence reveals no link between the Veteran's current hypertension and his service.  In this regard, the Board finds the VA examiners' reports and opinions, considered collectively, to be the most probative evidence, as these reports are based on a thorough review of all of the pertinent evidence.  It is well-settled that when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the VA examiners uniformly concluded, based on the in-service blood pressure recordings and post-service treatment notes, that the Veteran did not have clinically recognized hypertension until several years after his discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Notably, the VA examiners included detailed explanations as to why the isolated reports of elevated blood pressure in service, including the December 1980 EKG impression of hypertension and February 1989 report of elevated blood pressure, do not reflect manifestations of hypertension.  The October 2015 opinion, in particular, explained that these reports reflected "isolated elevated" blood pressure recordings in the context of numerous "normal" blood pressure recordings, and therefore could not be said to be related to the Veteran's current hypertension.

The Board acknowledges that the Veteran is competent to testify regarding facts within the realm of personal observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He is also competent to report that which he has been told by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran has asserted in VA examinations and lay pleadings that his hypertension manifested during service or within one year of his discharge.  To the extent that he reports being told he had hypertension during service, that statement is credible based upon the December 1980 notation of hypertension.  However, this notation is not enough to establish characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  In this case, as reported by the October 2015 VA examiner, neither the in-service blood pressure recordings nor the post-service medical reports establish that he had such characteristic findings.  The vast majority of in-service blood pressure recordings, as well as blood pressure recordings from June 1995 (more than two years after separation) reflected normal blood pressure.  In addition, the routinely normal blood pressure recordings, including that at separation, establish that he did not have continuity of symptomatology.  Similarly, the February 1989 reading of 140/90 was bracketed by normal readings before and after that reading was obtained.

In light of the above, the weight of the evidence shows that the December 1980 notation of hypertension can be legitimately questioned and is therefore insufficient to warrant a grant of service connection.  See id.  Thus, even assuming the credibility of the Veteran's lay assertions, his claim of a nexus is outweighed by the more probative evidence provided by medical professionals indicating remote post-service onset of hypertension.  In sum, the record establishes that the Veteran did not have characteristic manifestations to establish the existence of hypertension, and the evidence is against a finding of continuity of symptomatology.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


